DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 04/27/2022.  Claims 1 and 3-7 are pending.  Claim 2 has been canceled.  Claim 1 has been written in independent form.

Drawings
The drawings were received on 04/27/2022.  These drawings are unacceptable.  FIGS. 1A and 1C contain the unlabeled connecting rod features which are new matter. Additionally, they are not supported in the initially filed disclosure. (See MPEP § 608.02 (II) and 608.02 (h))  The amendment filed 04/27/2022 is objected to under 35 USC § 132(a) because it introduces new matter into the disclosure.
The amendment filed 04/27/2022 is objected to under 35 USC § 132(a) because it introduces new matter into the disclosure.  35 USC § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The unlabeled connecting rod features that have been added to FIGS. 1A and 1C. (See MPEP § 608.02 (II))
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 – It appears that the word “part” in line 7 is a typographical error, and should be the word “parts” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More importantly, the newly added subject matter changes the scope of the claim.  The amendment to claim 1, “the plurality of rotary-wing parts are connected to the body,” specifically “connected to the body” is not supported in the initially filed specification.  Paragraph [0018] in the initially filed specification discloses, in part, “… The rotary-wing parts 120 are disposed to the body 110…”  The terms “connected to the body” and “disposed to the body” are not synonymous.  Neither the initially filed specification nor any of the claims teach what is meant by either “connected to the body” or “disposed to the body.”  More importantly, “connected to” and “disposed to” are distinct from one another, therefore the scope of the claim has changed.  Given that the initially filed specification does not provide a teaching for what is meant by “disposed to the body,” an artisan of ordinary skill in the art has no basis on which to conclude that the term “connected to the body” means the same thing as “disposed to the body.”
Additionally, claims 3-7 are rejected because they depend from an indefinite parent claim.



The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the other part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, amended Claim 5 recites “wherein a part of the plurality of the at least one blade on the coplanar plane is adjacent to the front-end portion and the other part of the plurality of the at least one blade is adjacent to the rear-end portion.”  This claim is vague and indefinite.  It is not clear in the claim what “a part” and “the other part” are referring to.  Claim 1 of the instant application recites, in part, “each of the rotary-wing part comprises at least one blade and a shaft coupled to the at least one blade.”  Consequently, according to claim 1, each rotary-wing part has at least one blade and a shaft to which the blade is coupled.  Therefore, what part is “a part” referring to as it pertains to “the plurality of the at least one blade on the coplanar plane?”  Is “a part” referring to a full blade or part of a blade?  Similarly, what part is “the other part” referring to as it pertains to “the plurality of the at least one blade.”  It is not clear how a part of a blade can be adjacent to the front-end portion and the rear-end portion given that it is one piece.  For examination purposes, and as best understood, claim 5 in its entirety will be interpreted as the portion of a blade on a rotor assembly that is closest to the front portion of a rotorcraft will be “a part of the plurality of the at least one blade on the coplanar plane is adjacent to the front-end portion,” and the portion of another blade on another rotor assembly that is furthest away from the rear portion of a rotorcraft will be “the other part of the plurality of the at least one blade is adjacent to the rear-end portion” as set forth in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 USC § 102(a)(2) as being anticipate by TODOKORO, U.S. Patent Application Publication 2019/0263520 A1 (herein after called TODOKORO).
Regarding claim 1, as best understood, TODOKORO teaches a rotorcraft (See e.g., FIGS. 1-2 & 5-6 element 1), comprising a body (See e.g., FIGS. 1-2 & 5-6 element 10) and a plurality of rotary-wing parts (See e.g., FIGS. 1-2 & 5-6 elements 20, 30), wherein:
the body has a front-end portion (See e.g., FIGS. 1-2 & 5-6 element 10, where the front area of the body 10 teaches a front-end portion), a rear-end portion (See e.g., FIGS. 1-2 & 5-6 element 10, where the rear area of the body 10 teaches a rear-end portion), two side portions (See e.g., FIGS. 1-2 & 5-6 element 10, where the portions of the two opposite sides of the body 10 in each cited figure teach two side portions), and a reference plane passing through the front-end portion, the rear-end portion, and the two side portions (See e.g., FIGS. 2 & 5-6, where the imaginary plane passing through the cited front-end portion, rear-end portion, and two side portions teaches a reference plane passing through the front-end portion, the rear-end portion, and the two side portions); and
the plurality of rotary-wing parts are connected to the body (See e.g., FIGS. 1-2 & 5-6 elements 20, 30, 10), wherein each of the rotary-wing part comprises at least one blade (See e.g., FIGS. 1-2 & 5-6 elements 50) and a shaft coupled to the at least one blade (See e.g., FIGS. 1-2 & 5-6 element 51), and the at least one blade is rotated around an axis of the shaft (See e.g., ¶[0023]); and
wherein an angle between the axis of the shaft and a normal line of the reference plane is between 5 and 30 degrees (See e.g., ¶ [0045]).
Regarding claim 3, TODOKORO teaches wherein the plurality of the at least one blade of the plurality of rotary-wing parts are located on a coplanar plane, and the coplanar plane is not parallel to the reference plane (See e.g., FIGS. 1 & 5-6 elements 50c, 50d, where the position of element 50c is shown in FIG. 1).
Regarding claim 4, TODOKORO teaches wherein the body further has a top surface located between the front-end portion and the rear-end portion (See e.g., FIGS. 1-2 & 5-6 element 10, where the portion of the top of the body 10 located between the front-end portion and the rear-end portion as cited in claim 1 herein teaches the body further has a top surface located between the front-end portion and the rear-end portion), and the plurality of the at least one blade on the coplanar plane are all adjacent to the top surface (See e.g., FIGS. 5-6 elements 50c, 50d, where the position of element 50c is shown in FIG. 1).
Regarding claim 5, TODOKORO teaches wherein a part of the plurality of the at least one blade on the coplanar plane is adjacent to the front-end portion (See e.g., FIGS. 5-6 element 50d, where the portion of blade 50d that is closest to the front of element 10 teaches a part of the plurality of the at least one blade on the coplanar plane is adjacent to the front-end portion) and the other part of the plurality of the at least one blade is adjacent to the rear-end portion (See e.g., FIGS. 1 & 5-6 element 50c, where the portion of blade 50c (where the position of element 50c is shown in FIG. 1, but not in FIGS. 5-6) that is furthest away from the rear of element 10 teaches the other part of the plurality of the at least one blade is adjacent to the rear-end portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over TODOKORO, and further in view of Manning, U.S. Patent Application Publication 2019/0291859 A1 (hereinafter called Manning).
Regarding claim 6, TODOKORO teaches all the limitations of the instant claim as set forth in the rejection of claim 3 hereinabove except an angle between the coplanar plane and the reference plane is between 5 and 20 degrees.
However, Manning teaches an angle between the coplanar plane and the reference plane is between 5 and 20 degrees (See e.g., ¶ [0082]).
Thus, it would have been obvious to the skilled artisan, having the art of TODOKORO and Manning before him, before the effective filing date of the claimed invention, to modify the rotorcraft of TODOKORO to include an angle between the coplanar plane and the reference plane is between 5 and 20 degrees, as taught in the analogous art of Manning.  One would have been motivated to make such a combination to achieve the predictable result of endurance and weight capacity improvements for multi-rotor aircraft, as well as increase a range of a multicopter and increase a load that may be borne by the multicopter, as suggested in Manning (See e.g., Manning ¶ [0041]).


Claim 7 is/are rejected under 35 USC § 103 as being unpatentable over TODOKORO, and further in view of Diez-Garias et al., U.S. Patent Application Publication 2017/0190421 A1 (hereinafter called Diez-Garias).
Regarding claim 7, TODOKORO does not teach each of the rotary-wing parts comprises two blades, the two blades are connected to the same rotary-wing part, and the two blades are respectively connected to two ends of the shaft.
However, Diez-Garias teaches the rotary-wing parts comprises two blades (See e.g., FIG. 1 elements 42 & 46), the two blades are connected to the same rotary-wing part (See e.g., FIG. 1 elements 42, 46, & 45), and the two blades are respectively connected to two ends of the shaft (See e.g., FIG. 1 elements 42, 46, & 45).
Thus, it would have been obvious to the skilled artisan, having the art of TODOKORO and Diez-Garias before him, before the effective filing date of the claimed invention, to modify the rotorcraft of TODOKORO to include the rotary-wing parts comprises two blades, the two blades are connected to the same rotary-wing part, and the two blades are respectively connected to two ends of the shaft, as taught in the analogous art of Diez-Garias.  One would have been motivated to make such a combination to achieve the predictable result of providing a vehicle that can operate in both air and water mediums and, more importantly, transitioning smoothly and seamlessly between them, as suggested in Diez-Garias (See e.g., Diez-Garias ¶ [0025]).


Response to Arguments
Applicant’s arguments in the Amendment filed 04/27/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
04 May 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644